(Por la Corte, a propuesta del Juez Asociado Sr. Hutchison.)
Vista la moción sobre reconsideración que antecede, con la asis-tencia de ambas partes, se deja sin efecto la sentencia dictada por esta Corte en marzo 31 del corriente año, modificándose la dictada por la Corte de Distrito dé Humacao en 11 de junio de 1931, en la parte dispositiva de la misma para que lea como sigue:
“Declarando con lugar la demanda en cuanto al demandado, Simón Sánchez, y sin lugar en cuanto a los demandados Monserrate Concepción Correa, Mermi-nuta, María de Jesús, Juliana, Sebastiana y Simona Sánchez, amparando a la demandante en la posesión y disfrute de la parte de la finca en su colindancia norte, propiedad de dicha demandante, que más adelante se describe, ordenando al demandado Simón Sánchez, así como a sus subalternos, relacionados o emplea-dos y cuantas personas actúen por orden y consejo del mismo, paga o dirección, se abstengan todos de inquietar a la demandante, United Porto Rican Sug'ar Co. (of Porto Rico) en la posesión y disfrute de la finca de referencia, prohibién-doles a todas dichas personas que inquieten en cualquier forma o manera a la demandante o sus relacionados en la posesión de la mencionada finca, la cual descrita, dice así:
“Rústica: Pinca compuesta de 200.172 cuerdas, iguales a 78 hectáreas, 67 áreas y 54 eentiáreas, radicada en los barrios de Navarro de Q-urabo y Quebrada de San Lorenzo, correspondiendo en el primero de ellos a una ■extensión de terreno de 73.852 cuerdas y en el segundo 126.32 cuerdas, en lindes: norte, Angel Buonomo y la Quebrada Adentro, Inés Correa, y te-rreno de los menores Muñoz; sur, Sucesión de José Buxó y José Dieppa; este, Elias Bruselis y Angel Buonomo; oeste, con Luis Vilá y los menores Ramírez, separados por la quebrada Adentro.
“Inscrita al folio 170 del tomo 42 de San Lorenzo, finca No. 1935 y al folio 193 del tomo 36 de G-urabo, finca No. 1367, inscripciones primeras.” ‘‘ Se condena al demandado Simón Sánchez, al pago de las costas correspon-dientes al demandante de acuerdo con la Sección 5 de la Ley No. 43 de 1913 (Leyes de ese año, pág. 85), y se condena al demandante al pago de las costas correspondientes a los demandados Monserrate Concepción Correa, Merminuta, María de Jesús, Juliana, Sebastiana y Simona Sánchez, de acuerdo con dicha ley.”
Y así modificada se confirma dicha sentencia.